UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2014 Commission File No. 000-54741 THE PULSE NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 45-4798356 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 437 Turnpike Street Canton, Massachusetts 02021 (Address of principal executive offices, zip code) (781) 821-6600 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨ Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x (Donotcheckifasmaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x At March 31, 2014, the end of the Registrant’s most recently completed fiscal year, there were 90,700,000 shares of common stock, par value $0.001 per share; 1,000 shares of Series A Preferred Stock, par value $0.001 per share (convertible into 1,000 shares of common stock); and 15,000,000 shares of Series B Preferred Stock, par value $0.001 per share (convertible into 75,000,000 shares of common stock) issued and outstanding. THE PULSE NETWORK, INC. TABLE OF CONTENTS PageNo. PART I Item1. Business 4 Item1A. Risk Factors 8 Item2. Properties 8 Item3. Legal Proceedings 8 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item6. Selected Financial Data 10 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item7A. Quantitative and Qualitative Disclosures About Market Risk 12 Item8. Financial Statements and Supplementary Data 13 Item9A. Controls and Procedures 26 Item9B. Other Information. 30 PART III Item10. Directors, Executive Officers and Corporate Governance 29 Item11. Executive Compensation 31 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item13. Certain Relationships and Related Transactions, and Director Independence 34 Item14. Principal Accounting Fees and Services 35 PART IV Item15. Exhibits and Financial Statement Schedules 36 Signatures 37 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K of The Pulse Network, Inc., a Nevada corporation, contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Our management has included projections and estimates in this Form 10-K, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. All references in this Form 10-K to the“Company”, “The Pulse Network, Inc.”, “The Pulse Network”, “TPNI”, “we”, “us,” or “our” are to The Pulse Network, Inc. 3 PART I ITEM 1. BUSINESS Our Corporate History and Background We were incorporated as iSoft International, Inc. on March 9, 2011, in the State of Nevada. Effective March 14, 2013, under the laws of Nevada, we amended our Articles of Incorporation to change our name from “iSoft International, Inc.” to “The Pulse Network, Inc.” From inception until we completed our reverse acquisition of The Pulse Network, the principal business of the Company was the development and operation of online games for social networking websites. Prior to March 29, 2013 we had never had any revenues and had a limited operating history. Reverse Acquisition of The Pulse Network On March 29, 2013, the Pulse Network, Inc., formerly known as iSoft International Inc., a Nevada corporation (the “Company”), entered into a Share Exchange Agreement, dated March 29, 2013 (the “Share Exchange Agreement”), by and among the Company, The Pulse Network, Inc., a Massachusetts corporation (“The Pulse Network”), and the holders of common stock of The Pulse Network. The holders of the common stock of The Pulse Network consisted of Stephen Saber, Nicholas Saber and John Saber. Under the terms and conditions of the Share Exchange Agreement, the Company sold 75,000,000 shares of common stock, 1,000 shares of Series A Preferred Stock and 15,000,000 shares of Series B Preferred Stock of the Company in consideration for all the issued and outstanding shares in The Pulse Network. Each share of Series A Preferred Stock is convertible into one share of common stock of the Company and requires the consent of the majority of the holders of Series A Preferred Stock to change the composition of the board of directors or President and Chief Executive Officer of the Company, change the Articles of Incorporation or Bylaws of the Company, or engage in merger, sale of assets, share exchange or other reorganization of the Company. Each share of Series B Preferred Stock is convertible into 5 shares of common stock and equal to 100 votes of common stock of the Company. The effect of the issuance is that The Pulse Network shareholders now hold approximately 90.9% of the issued and outstanding shares of common stock of the Company. Stephen Saber, the Company’s Chief Executive Officer and Chairman of the Board of Directors, is the holder of 31,005,000 shares of common stock of the Company, 414 shares of Series A Preferred Stock of the Company (convertible into 414 shares of common stock) and 6,201,000 shares of Series B Preferred Stock of the Company (convertible into 31,005,000 shares of common stock). Stephen Saber, therefore, controls 62,010,414 shares, or 37.5%, of the outstanding common stock of the Company, on a fully diluted basis. 4 Nicholas Saber, the Company’s President, Secretary, Treasurer, as well as being a Director, is the holder of 21,997,500 shares of common stock of the Company, 293 shares of Series A Preferred Stock of the Company (convertible into 293 shares of common stock) and 4,399,500 shares of Series B Preferred Stock of the Company (convertible into 21,997,500 shares of common stock). Nicholas Saber, therefore, controls 43,995,293 shares, or 26.6%, of the outstanding common stock of the Company, on a fully diluted basis. John Saber, the Company’s Chief Information Officer, as well as being a Director, is the holder of 21,997,500 shares of common stock of the Company, 293 shares of Series A Preferred Stock of the Company (convertible into 293 shares of common stock) and 4,399,500 shares of Series B Preferred Stock of the Company (convertible into 21,997,500 shares of common stock). John Saber, therefore, controls 43,995,293 shares, or 26.6%, of the outstanding common stock of the Company, on a fully diluted basis. Stephen Saber, Nicholas Saber and John Saber are brothers. As a result of the share exchange with Stephen Saber, Nicholas Saber and John Saber, The Pulse Network is now a wholly-owned subsidiary of the Company. Articles of Exchange were filed with the Commonwealth of Massachusetts, effective March 29, 2013. The share exchange transaction with The Pulse Network was treated as a reverse acquisition, with The Pulse Network as the acquiror and the Company as the acquired party. Unless the context suggests otherwise, when we refer in this Form 10-K to business and financial information for periods prior to the consummation of the reverse acquisition, we are referring to the business and financial information of The Pulse Network. Organization & Subsidiaries We have one operating subsidiary, The Pulse Network, Inc., a Massachusetts corporation. Overview of The Pulse Network Through our wholly owned subsidiary, The Pulse Network was incorporated on December 24, 2008, in Massachusetts. The business of The Pulse Network was originally developed at Exgenex, Inc., a New York corporation (“Exgenex”), formed in April 2002. Exgenex changed its name to “CrossTech Group, Inc.” (“CrossTech New York”) in February 2008. On December 24, 2008, The Pulse Network was formed in Massachusetts under the name of “CrossTech Group, Inc.”, merged (as the surviving corporation) with CrossTech New York on December 31, 2009, and changed its name to “The Pulse Network Inc.” on June 2, 2011. The business of The Pulse Network is now the principal business of the Company. The Pulse Network provides a cloud-based platform focused on content marketing and event solutions. The Pulse Network helps clients ranging from Fortune 500 companies, to small and mid-size companies, boost awareness, drive lead generation, and enhance client engagement.With over 20 years of experience delivering online and offline marketing programs, state of the art video production studio, and a highly skilled team, The Pulse Network has become the partner of choice for numerous B2B and B2C brands. The Pulse Network was established in June 1994 and currently operates from offices located at 437 Turnpike Street, Canton, Massachusetts 02021. The Pulse Network’s website is www.thepulsenetwork.com. On January 31, 2014, The Pulse Network launched a cloud-based comprehensive content marketing platform which empowers corporate marketers and event groups in their campaign efforts. The platform solution addresses the challenges consumers face when seeking information and content surrounding a company well as the corporate content marketing problems that businesses face in trying to ensure that their content is seen by the right audience. 5 The new platform incorporates flat design, an enhanced layout, new icons and more typography, all of which can be translated to any language, significantly benefiting The Pulse Network’s international clients. In addition to the new design, the platform is highly organized for both event marketers and content marketers and combines the registration technology with asset creation, curation, distribution, and management to be used by all types of businesses and consumers. By bringing all of the modules together under one platform, The Pulse Network is releasing a completely unique and powerful tool that will be used for hundreds of global programs on six continents. The fully integrated platform is comprised of three chief features: Event Management, Online Broadcast, and Content Marketing Tools. Event Management The Pulse Network's event management solution is a global, end-to-end tool for event groups all over the world. This solution allows event groups to store all data related to each individual tradeshow or conference they organize. The platform allows event groups to manage and house their lead database, communicate with customers, and perform registration services both online and onsite. Event groups can seamlessly execute events using the platform from the beginning stages through post-conference campaigns by leveraging the tools of the platform, bringing events to life year round. This solution helps event groups increase verification rates, increase attendance, and improve attendee satisfaction. Created by the team that developed the Exgenex (a company formerly operated by Nicholas Saber, Stephen Saber, and John Saber) registration system, The Pulse Network’s event management solution was built from the ground up. The single platform approach allows a client to run their entire suite of events, both domestic and international, produced in English or foreign languages in the same master database. In addition The Pulse Network’s capabilities include full event management support – including show production, a comprehensive speaker management system, with the ability to manage complete speaker processing through the system, from call for papers, to ranking proposals and managing sessions, and Continuing Education Unit (CEU) session tracking and reporting, with full scheduling / tracking of CEU credits, online access for attendees, and email updates. For lead management, The Pulse Network offers HostMyLeads.com, along with extensive event marketing and mobile capabilities, including lead retrieval, session surveys, product locator, exhibitor layout, and reporting. Since 1994, The Pulse Network team has been providing event technologies, registration and lead generation services to businesses, event organizers and associations of all sizes. Today these solutions include web services and lead management programs to help clients engage with their community across all channels – online, mobile or face to face. The Pulse Network’s Event Database Solutions include a comprehensive multi-channel SaaS platform for marketing support, registration, housing, management reporting, lead retrieval, online production, event websites, and CEU tracking, along with services for marketing and event management used at events worldwide ranging in size from 50 to 200,000 participants. Online Broadcast The new webinar player released with the cloud-based platform is a one-of-a-kind, highly interactive solution. This player will change how businesses run webinars. Viewers can participate in polls, ask questions, chat directly with whomever is running the webinar, and view visual assets as needed. For businesses running the webinar, the data which is collected in the platform is very valuable – from the questions viewers ask, to the length of time they spend on the webinar including specific entry and exit points, the data created using this tool will give users unique insight into their audience and sales prospects. ContentMarketing Tools The content marketing tools which support the cloud-based platform include a content curation tool, syndication and distribution tools, social sharing, newsletter creation, analytics and reporting, and prospect management among many others. These tools benefit corporate marketers by simplifying processes for sharing content related to products and service, communicating with consumers and implementing lead nurturing campaigns. 6 The Pulse Network’s content curation tool is a one-click option that allows anyone across the web to tag an article for use in a content marketing effort. With the loading of a simple plug-in on any browser, customers can allow anyone connected to the organization to click, categorize, and tag an article for use on a digital publication, in a newsletter, or for social sharing and engagement. The Pulse Network’s newsletter creation tool creates a newsletter with 5 simple clicks. No longer does a marketer need to wait for a developer or HTML programmer to program an email newsletter for distribution. Simply choose the content from the content library (content that was curated or loaded into the platform) and in an instant a newsletter has been created and is ready for distribution. Pulse Networking Events and Conferences The Pulse Network believes that it has grown to be a leader in producing engaging events related to inbound and content marketing including the Inbound Marketing Summit, which attracted more than 1,000 attendees to Boston. Early Customer Engagement Platform On June 9, 2014 The Pulse Network announced the release of its Cloud-Based Integrated Platform for Early Customer Engagement. The Pulse Network’s platform helps clients create a digital publication, original video centric content, curate content, and build a powerful content marketing program. No longer do clients have to outsource content marketing, The Pulse Network’s platform can now do it for them.They can create entire Newsletters with just a few clicks, pulling content elements from multiple sources, delivering fresh content each week. With TPNI's new tool, delivering content has never been easier. The Pulse Network’s platform now consists of four modules: Content Marketing, Digital Publication, Webcast Production, and Event Management.These allow clients to engage their current and prospective customers with relevant content and consistent touch points through seamless experiences. The Pulse Network’s Content Marketing Platform provides newsletters for outreach and engagement, a one touch curation tool for curation by multiple authors with the click of a button, and easy and personalized engagements through email, SMS, and social channels. The Pulse Network’s Digital Publication Platform Creator develops digital publications for clients helping generate new prospects with content and programs, increases brand awareness through thought leadership, and nurture prospects into leads through consistent quality engagement. The Pulse Network’s Video Webcast Production Platform engages the audience with live video production, increasing participation with live polls and chats, while tailoring the event with real-time analytics. The Pulse Network’s Event Management Platform creates interactive customer experiences through registration and online engagement, increases registration counts through engagement and social sharing, and increases verification counts through connecting with the audience. Intellectual Property We rely on a combination of trademark laws, trade secrets, confidentiality provisions and other contractual provisions to protect our proprietary rights, which are primarily our brand names, product designs and marks. We do not own patents. Government Regulation and Approvals We are not aware of any governmental regulations or approvals required for any of our products. 7 Employees As of the date hereof, we have 21 employees who work full-time. Our Executive Offices Our executive offices are located at 437 Turnpike Street, Canton, Massachusetts 02021. ITEM 1A. RISK FACTORS As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. ITEM 2. PROPERTIES Our executive offices are currently located at 437 Turnpike Street, Canton, Massachusetts 02021. We operate our business from approximately 8,350 square feet of leased space, 50% of which is beneficially owned by Stephen Saber and Nicholas Saber, two of our officers and directors. The Company leases its office space under a non-cancelable lease agreement with this related party which expires July 15, 2014. ITEM 3. LEGAL PROCEEDINGS We are not currently involved in any legal proceedings and we are not aware of any pending or potential legal actions. 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET INFORMATION Since May 3, 2012, our shares of common stock have been quoted on the OTC Bulletin Board and the OTCQB tier of OTC Markets. Since April 12, 2013, our shares of common stock were quoted under the stock symbol “TPNI,” and from May 3, 2012 until April 11, 2013, our shares of common stock were quoted under the stock symbol “ISNN.” The following table shows the reported high and low closing bid prices per share for our common stock based on information provided by the OTCQB. The over-the-counter market quotations set forth for our common stock reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. BID PRICE PER SHARE HIGH LOW Fiscal year ended March 31, 2014 Quarter ended March 31, 2014 $ $ Quarter ended December 31, 2013 $ $ Quarter ended September 30, 2013 $ $ Quarter ended June 30, 2013 $ $ Fiscal year ended March 31, 2013 Quarter ended March 31, 2013 $ $ Quarter ended December 31, 2012 $ $ Quarter ended September 30, 2012 $ $ Quarter ended June 30, 2012 $ $ TRANSFER AGENT Our transfer agent is Empire Stock Transfer of Henderson, Nevada. Their address is 1859 Whitney Mesa Dr., Henderson, Nevada 89014 and their telephone number is (702) 818-5898. HOLDERS As of March 31, 2014, the end of the Registrant’s most recently completed fiscal year, there were 90,700,000 shares of common stock, par value $0.001 per share, held by approximately 19 holders of record; 1,000 shares of Series A Preferred Stock, par value $0.001 per share (convertible into 1,000 shares of common stock) held by 3 holders of record; and 15,000,000 shares of Series B Preferred Stock, par value $0.001 per share (convertible into 75,000,000 shares of common stock) held by 3 holders of record. 9 DIVIDENDS Historically, we have not paid any dividends to the holders of our common stock and we do not expect to pay any such dividends in the foreseeable future as we expect to retain our future earnings for use in the operation and expansion of our business. RECENT SALES OF UNREGISTERED SECURITIES On June 5, 2013, the Company issued 400,000 shares of its common stock in a private placement in exchange for cash proceeds of $80,000. Please see footnote 12 - Stockholders’ equity. On August 19, 2013 the Company issued 300,000 shares of its common stock in a private placement in exchange for cash proceeds of $60,000. Please see footnote 12 - Stockholders’ equity. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS. Effective March 29, 2013, the Company adopted the 2013 Stock Option Plan which provides for the grant of options to acquire shares of common stock of the Company. Stock options granted under this Plan that qualify under Section422 of the Internal Revenue Code of 1986, as amended (the “Code”), are referred to in this Plan as “Incentive Stock Options.” Incentive Stock Options and stock options that do not qualify under Section422 of the Code (“Non-Qualified Stock Options”) granted under this Plan are referred to collectively as “Options.” This Plan shall be administered initially by the Board of Directors of the Company (the “Board”), except that the Board may, in its discretion, establish a committee composed of two (2) or more members of the Board or two (2) or more other persons to administer the Plan, which committee (the “Committee”) may be an executive, compensation or other committee, including a separate committee especially created for this purpose. Incentive Stock Options may be granted to any individual who, at the time the Option is granted, is an employee of the Company or any Related Corporation. The Plan Administrator is authorized to grant Options to acquire up to a total of fifteen million (15,000,000) shares of the Company’s authorized but unissued, or reacquired, Common Stock. PURCHASES OF EQUITY SECURITIES BY THE REGISTRANT AND AFFILIATED PURCHASERS We did not purchase any of our shares of common stock or other securities during the year ended March 31, 2014. ITEM 6. SELECTED FINANCIAL DATA As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of the results of operations and financial condition for the fiscal years ended March 31, 2014, and 2013, should be read in conjunction with our financial statements, and the notes to those financial statements that are included elsewhere in this Annual Report on Form 10-K. References in this section to “we,” “us,” “our” or “The Pulse Network” are to the consolidated business of The Pulse Network. Our discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth under the Risk Factors, Cautionary Notice Regarding Forward-Looking Statements and Business sections in this Form 10-K. We use words such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expressions to identify forward-looking statements. 10 Critical Accounting Policies and Estimates The Company’s financial statements have been prepared in accordance with U.S. GAAP. In connection with the preparation of the financial statements, the company is required to make assumptions and estimates about future events, and apply judgments that affect the reported amounts of assets, liabilities, revenue, expenses and related disclosures. It based assumptions, estimates and judgments on historical experience, current trends and other factors that management believes to be relevant at the time the consolidated financial statements are prepared. On a regular basis, management reviews accounting policies, assumptions, estimates and judgments to ensure that the financial statements are presented fairly and in accordance with U.S. GAAP. However, because future events and their effects cannot be determined with certainty, actual results could differ from assumptions and estimates, and such differences could be material. Results of operations for 2014 compared to 2013. Revenues and Cost of Revenues During 2014 and 2013 the Company generated revenues from 3 primary business segments, being: Revenues earned from usage of the Pulse Network Platform for management and support of client events or conferences. Revenues earned from sponsors and attendees for conferences hosted by the Company. Revenues earned from providing ongoing development and support for client content and digital marketing programs. Total revenues for 2014 decreased by 10.5% to $3,362,811 from $3,757,471 in 2013. The decrease is mainly attributed to reduction in revenue earned from usage of the Pulse Network Platform for management and support of client events or conferences. Revenues earned from providing ongoing developing support for client content and digital marketing programs increased 46.7% in 2014 to 1,175,153 from $801,227 in 2013. This was a result of new clients and increase in volume of business with existing clients. Cost of revenues for 2014 decreased by 33.4% to $930,161 from $1,396,421 in 2013. The decrease for 2014 is mainly attributable to the reduction of materials, freight, and travel costs related to the management and support of client events and conferences business segment noted above. The Company also had a decrease in food and beverage and decorator expenses related to hosted conferences. For 2014 gross profit increased 3.0% to $2,432,650, from $2,361,050 in 2013. Selling and Marketing Selling and Marketing expenses for 2014 increased by 20.2% to $548,129 this was up from $456,115 for 2013. The increase in selling and marketing expenses is attributable to additional sales employees, stock-based compensation expense, and increase in meals and entertainment expenses from sales related travel for new business development. General and Administrative General and administrative expenses for 2014 decreased by 14.0% to $2,688,656 down from the amount $3,127,651 for 2013. The decrease in general and administrative expenses is attributable to a decrease in officer payroll, marketing payroll, executive payroll, payroll benefits, and computer expenses. 11 Net Loss Attributable to the Company The net loss attributable to the Company for 2014 was $998,990 compared to $1,280,422 for 2013 as a result of the various fluctuations in revenues and operating expenses as described above. Liquidity and Capital Resources As of March 31, 2014, the Company’s total current assets were $322,956 and total current liabilities were $2,945,103 resulting in a working capital deficit of $2,622,147. On March 31, 2014, we had an accumulated deficit of $4,059,512. For the fiscal year ended March 31, 2014 the Company’s accrued payroll balance increased $639,792 as a result of two officers deferring receipt of a substantial portion of their contractual compensation in order to help provide cash for operations. In addition the Company was able to obtain additional operating capital from proceeds from issuance of common stock of $140,000, proceeds from issuance of convertible notes for $115,404, and proceeds from a note payable - stockholders of $108,522. Cash and cash equivalents on March 31, 2014 were $118,215, an increase of $86,545 from March 31, 2013. Operating activities used cash of $32,325 in the fiscal year ended March 31, 2014 compared to $942,784 used during the fiscal year ended March 31, 2013. The company’s investing activity for March 31, 2014 consisted of a video editing station purchased for $4,595 and a phone switch for $3,693 financed through a capital lease agreement. Financing activities provided cash of $123,465 during the year ended 31, 2014, compared to $963,727 during the year ended March 31, 2013. Financing activities during fiscal 2014 include proceeds from issuance of common stock of $140,000, proceeds from issuance of convertible notes of $115,404, proceeds from a note payable – stockholders of $108,522, and $20,000 advance from a secured bank line partially offset by repayment of note payable – other $20,000, repayment of advances from stockholders $60,088, repayment of long-term debt $116,667, repayment of capital leases $18,899 and repayment of note payable related party $24,808. Off-Balance Sheet Arrangements As of March 31, 2014, the Company had no off balance sheet arrangements that have had or that would be expected to be reasonably likely to have a future material effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Outlook The Company believes that its future success will depend upon its ability to enhance and grow its business. The Company’s current anticipated levels of revenues and cash flow are subject to many uncertainties and cannot be assured. In order to have sufficient cash to meet anticipated requirements for the next twelve months, the Company requires additional financing. The inability to generate sufficient cash from operations or to obtain required additional funds could require the Company to curtail its operations. There can be no assurance that acceptable financing to fund ongoing operations can be obtained on suitable terms, if at all. If the Company is unable to obtain the financing necessary to support its operations, it may be unable to continue as a going concern. In that event, the Company may be forced to cease operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. 12 ITEM 8. FINANCIAL STATEMENTS THE PULSE NETWORK, INC. Index to Audited Consolidated Financial Statements Page INDEPENDENT AUDITORS’ REPORT 14 CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THEYEARS ENDED March 31, 2014 and 2013: CONSOLIDATED BALANCE SHEETS 15 CONSOLIDATED STATEMENT OF OPERATIONS 16 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY 17 CONSOLIDATED STATEMENT OF CASH FLOWS 18 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 19 13 Report of Independent Registered Public Accounting Firm Board of Directors The Pulse Network, Inc. 437 Turnpike St Canton, Massachusetts 02021 We have audited the accompanying consolidated balance sheets of The Pulse Network, Inc. and subsidiaries (the Company) as of March 31, 2014 and 2013 and the related consolidated statements of operations, stockholders’ equity (deficiency) and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal controls over financial reporting. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of The Pulse Network, Inc. and subsidiaries as of March 31, 2014 and 2013 and the results of their operations, changes in stockholders’ deficiency and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has experienced recurring losses, has an accumulated deficit of $4,059,512, has a working capital deficit of $2,622,147 and will need additional working capital to accomplish its intended purpose and to service its debt, which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Stowe & Degon LLC Westborough, Massachusetts June 30, 2014 14 THE PULSE NETWORK, INC. CONSOLIDATED BALANCE SHEETS MARCH 31, 2014 and MARCH 31, 2013 March 31, March 31, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Prepaid expenses and deposits Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Note Payable - bank $ $ Note Payable - other Accounts payable Accrued compensation Accrued expenses Note Payable - stockholders - Converitble note payable - net - Current portion of long-term debt Current portion of capital lease obligations Current portion of note payable related party Deferred revenue Client funds pass thru liability Advances from stockholders Due to affiliates - Deferred compensation Total current liabilities DEFERRED COMPENSATION, net of current portion LONG TERM DEBT, net of current portion CAPITAL LEASE OBLIGATIONS, net of current portion RELATED PARTY LOAN, net of current portion - NOTE PAYABLE RELATED PARTY, net of current portion - COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIENCY): Undesignated convertible preferred stock, authorized 25,000,000 shares designated as follows: Series A convertible preferred stock, $0.001 par value, authorized, issued and outstanding 1,000 1 1 Series B convertible preferred stock, $0.001 par value, authorized, issued and outstanding 15,000,000 Common stock: $0.001 par value, authorized, 200,000,000 shares; issued and outstanding, 90,700,000 and 90,000,000 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) $ $ The accompanying notes are an integral part of these consolidated financial statements 15 THE PULSE NETWORK, INC. STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT FOR THE YEAR ENDED MARCH 31, 2 NET SALES $ $ COST OF SALES GROSS PROFIT SELLING EXPENSES GENERAL AND ADMINISTRATIVE EXPENSES NET LOSS FROM OPERATIONS ) ) INTEREST EXPENSE NET LOSS $ ) $ ) ACCUMALATED DEFICIT Beginning of Period ) $ ) End of Period ) ) NET LOSS PER COMMON SHARE, basic and diluted $ ) $ ) WEIGHTED AVERAGE SHARES USED IN PER SHARE COMPUTATION, basic and diluted The accompanying notes are an integral part of these consolidated financial statements 16 THE PULSE NETWORK, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY YEARS ENDED MARCH 31, 2 Preferred Additional Series A Series B Common Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balance April 1, 2012 - $
